

	

		II

		109th CONGRESS

		1st Session

		S. 1436

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. DeWine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To award grants to eligible entities to

		  enable the entities to reduce the rate of underage alcohol use and binge

		  drinking among students at institutions of higher education.

	

	

		1.Short titleThis Act may be cited as the

			 Campus-Based Underage Alcohol Use

			 Reduction Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Drinking alcohol under the age of 21 is

			 illegal in each of the 50 States and the District of Columbia. Enforcement of

			 current laws and regulations in States and communities, such as minimum age

			 drinking laws, zero tolerance laws, and laws and regulations which restrict

			 availability of alcohol, must supplement other efforts to reduce underage

			 drinking.

			(2)Data collected by the Department of Health

			 and Human Services and the Department of Transportation indicate that alcohol

			 use by youth has many negative consequences, such as immediate risk from acute

			 impairment; traffic fatalities; violence; suicide; and unprotected sex.

			(3)A significant percentage of the total

			 alcohol consumption in the United States each year is by underage youth. The

			 Substance Abuse and Mental Health Services Administration reports that the

			 percentage is over 11 percent.

			(4)College and university presidents have

			 cited alcohol abuse as the number one health problem on college and university

			 campuses.

			(5)According to the National Institute on

			 Alcohol Abuse and Alcoholism, two of five college students are binge drinkers;

			 1,400 college students die each year from alcohol-related injuries, a majority

			 of which involve motor vehicle crashes; more than 70,000 students are victims

			 of alcohol-related sexual assault; and 500,000 students are injured under the

			 influence of alcohol each year.

			(6)Research shows that school-based and

			 community-based interventions can reduce underage drinking and associated

			 problems, and that positive outcomes can be achieved by combining environmental

			 and institutional change with theory-based health education—a comprehensive,

			 community-based approach.

			3.Grants directed at

			 reducing higher-education alcohol abuse

			(a)Authorization of

			 programThe Secretary shall

			 award grants to eligible entities to enable the entities to reduce the rate of

			 underage alcohol use and binge drinking among students at institutions of

			 higher education.

			(b)ApplicationsAn eligible entity that desires to receive

			 a grant under this Act shall submit an application to the Secretary at such

			 time, in such manner, and accompanied by such information as the Secretary may

			 require. Each application shall include—

				(1)a description of how the eligible entity

			 will work to enhance an existing, or where none exists to build a, statewide

			 coalition;

				(2)a description of how the eligible entity

			 will target underage students in the State;

				(3)a description of how the eligible entity

			 intends to ensure that the statewide coalition is actually implementing the

			 purpose of this Act and moving toward indicators described in section

			 (d);

				(4)a list of the members of the statewide

			 coalition or interested parties involved in the work of the eligible

			 entity;

				(5)a description of how the eligible entity

			 intends to work with State agencies on substance abuse prevention and

			 education;

				(6)the anticipated impact of funds provided

			 under this Act in reducing the rates of underage alcohol use;

				(7)outreach strategies, including ways in

			 which the eligible entity proposes to—

					(A)reach out to students;

					(B)promote the purpose of this Act;

					(C)address the range of needs of the students

			 and the surrounding communities; and

					(D)address community norms for underage

			 students regarding alcohol use; and

					(8)such additional information as required by

			 the Secretary.

				(c)Uses of

			 fundsEach eligible entity

			 that receives a grant under this section shall use the grant funds to carry out

			 the activities described in such entity’s application submitted pursuant to

			 subsection (b).

			(d)AccountabilityOn the date on which the Secretary first

			 publishes a notice in the Federal Register soliciting applications for grants

			 under this section, the Secretary shall include in the notice achievement

			 indicators for the program authorized under this section. The achievement

			 indicators shall be designed—

				(1)to measure the impact that the statewide

			 coalitions assisted under this Act are having on the institutions of higher

			 education and the surrounding communities, including changes in the number of

			 alcohol incidents of any kind (including violations, physical assaults, sexual

			 assaults, reports of intimidation, disruptions of school functions, disruptions

			 of student studies, mental health referrals, illnesses, or deaths);

				(2)to measure the quality and accessibility of

			 the programs or information offered by the statewide coalitions; and

				(3)to provide such other measures of program

			 impact as the Secretary determines appropriate.

				(e)Supplement not

			 supplantGrant funds provided

			 under this Act shall be used to supplement, and not supplant, Federal and

			 non-Federal funds available for carrying out the activities described in this

			 section.

			(f)DefinitionsFor purposes of this section:

				(1)Eligible

			 entityThe term

			 eligible entity means a State, institution of higher education,

			 or nonprofit entity.

				(2)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given the term

			 in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.

			 1001(a)).

				(3)SecretaryThe term Secretary means the

			 Secretary of Education.

				(4)StateThe term State means each of

			 the 50 States, the District of Columbia, and the Commonwealth of Puerto

			 Rico.

				(5)Statewide

			 coalitionThe term

			 statewide coalition means a coalition that—

					(A)includes—

						(i)institutions of higher education within a

			 State; and

						(ii)a nonprofit group, a community underage

			 drinking prevention coalition, or another substance abuse prevention group

			 within a State; and

						(B)works toward lowering the alcohol abuse

			 rate by targeting underage students at institutions of higher education

			 throughout the State and in the surrounding communities.

					(6)Surrounding

			 communityThe term

			 surrounding community means the community—

					(A)that surrounds an institution of higher

			 education participating in a statewide coalition;

					(B)where the students from the institution of

			 higher education take part in the community; and

					(C)where students from the institution of

			 higher education live in off-campus housing.

					(g)Administrative

			 expensesNot more than 5

			 percent of a grant under this section may be expended for administrative

			 expenses.

			(h)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this section $5,000,000 for fiscal

			 year 2006, and such sums as may be necessary for each of the fiscal years 2007

			 through 2010.

			

